
	
		II
		110th CONGRESS
		1st Session
		S. 1643
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2007
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To establish the Reclamation Water Settlements Fund, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reclamation Water Settlements Fund
			 Act of 2007.
		2.DefinitionsIn this Act:
			(1)FundThe
			 term Fund means the Reclamation Water Settlements Fund established
			 by section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(3)StateThe
			 term State means the State of New Mexico.
			3.Reclamation
			 water settlements fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund, to be known as the
			 Reclamation Water Settlements Fund, consisting of—
				(1)such amounts as
			 are deposited to the Fund under subsection (b); and
				(2)any interest
			 earned on investment of amounts in the Fund under subsection (d).
				(b)Deposits to
			 Fund
				(1)In
			 generalFor each of the 10 years after the date of enactment of
			 this Act, the Secretary of the Treasury shall deposit in the Fund an amount
			 equal to 30 percent of the revenues generated within the external boundaries of
			 the State of New Mexico that would otherwise be deposited for the fiscal year
			 in the fund established by the first section of the Act of June 17, 1902 (32
			 Stat. 388, chapter 1093).
				(2)Availability of
			 amountsOn deposit, the amounts in the Fund under subsection
			 (a)(1), and on accrual, any interest earned under subsection (d), shall be
			 available annually, without further appropriation, to carry out subsection
			 (c).
				(c)Use
				(1)In
			 generalOn request of the Secretary, the Secretary of the
			 Treasury shall transfer to the Secretary such amounts in the Fund as are
			 necessary to fund any activities of the Bureau of Reclamation relating to
			 Indian water rights settlements in the State that are approved by Congress and
			 are associated with the planning, designing, or construction of—
					(A)water supply
			 infrastructure; or
					(B)a project to
			 rehabilitate a water delivery system to conserve water.
					(2)Priority
					(A)In
			 generalExcept as provided in subparagraph (B), amounts shall be
			 transferred under paragraph (1) in the order in which the Indian water rights
			 settlements are approved by Congress.
					(B)ExceptionAmounts
			 may be made simultaneously available under paragraph (1) to fund activities
			 relating to multiple approved Indian water rights settlements in the State if
			 the Secretary determines that—
						(i)sufficient
			 amounts are available in the Fund to carry out activities relating to more than
			 one Indian water rights settlement simultaneously; and
						(ii)deviation from
			 the priority order required under subparagraph (A) would not adversely affect
			 the timely completion of the activities that would otherwise have priority
			 under that subparagraph.
						(d)Investment of
			 Amounts
				(1)In
			 generalThe Secretary of the Treasury shall invest such portion
			 of the Fund as is not, in the judgment of the Secretary of the Treasury,
			 required to meet current withdrawals.
				(2)Interest-bearing
			 obligationsInvestments may be made only in interest-bearing
			 obligations of the United States.
				(3)Acquisition of
			 obligationsFor the purpose of investments under paragraph (1),
			 obligations may be acquired—
					(A)on original issue
			 at the issue price; or
					(B)by purchase of
			 outstanding obligations at the market price.
					(4)Sale of
			 obligationsAny obligation acquired by the Fund may be sold by
			 the Secretary of the Treasury at the market price.
				(5)Credits to
			 fundThe interest on, and the proceeds from the sale or
			 redemption of, any obligations held in the Fund shall be credited to, and form
			 a part of, the Fund.
				(e)Transfers of
			 AmountsThe amounts required to be transferred to the Fund under
			 this section shall be transferred at least annually.
			
